Dissenting Opinion by
Mr. Justice Jones:
If the majority opinion is in error, as I firmly believe it to be, the unfortunate result is that the claimant taxpayers are unjustly rewarded at the expense of the Commonwealth with large refunds which can only be properly characterized as copious windfalls. If ever there was a case where the court should, of its own motion, order a reargument, this is one. The attendant delay in the final disposition of the appeals would be relatively brief.1
*174In 1942, Congress, in order to relieve corporations from the hardship of anticipated heavy losses in the post-war conversion of industry to peace-time operations, amended the Internal Revenue Code by permitting resettlements of federal income tax liabilities by carrying back losses for two years immediately preceding the year of such losses. At that time .(1942) Pennsylvania had a corporate net income tax which was first levied for a limited period of two years by the Act of May 16, 1935, P. L. 208, but which has since been regularly re-enacted biennially by each succeeding general session of the legislature. The tax so imposed subjected every corporation to the payment of a State excise tax for the privilege of doing business within the Commonwealth at a specified rate per annum upon each dollar of net income of such corporation “as returned to and ascertained by the Federal Government . . . .”
After the Internal Revenue Code had been amended in 1942 so as to include, inter alia, the carry-back loss provision, fiscal officers of the Commonwealth assumed to allow to corporations, subject to the Pennsylvania corporate net income tax, the privilege of carrying back losses from one year to another in order to reduce the net income of a priorly reported and already settled tax year liability and thus lay the *175groundwork for a claim for refund. That course appears to have been followed by the fiscal officers of the Commonwealth until the year 1947.
Upon the biennial re-enactment of the corporate net income tax by Act of May 14, 1947, P. L. 232, the legislature provided that in determining the annual net income of a corporation subject to the tax “. . . no deduction shall be allowed for net operating losses sustained by the corporation during any other fiscal or calendar year, nor shall any net operating loss sustained by the corporation during the calendar year one thousand nine hundred forty-six, or during any fiscal year beginning in such calendar year, or in any calendar or fiscal year thereafter be allowed as a deduction for any prior calendar or fiscal year.”
Westingliouse, having determined a large net operating loss for the year 1946, filed with the Department of Revenue on April 22, 1947, a formal Report of Change in corporate net income for the year 1944. In the Report, Westinghouse calculated an overpayment of taxes for that year by carrying back a portion of the losses suffered in 1946. Thereby, it sought to reduce pro tanto its net operating income for the year 1944 which it had theretofore duly and correctly reported to the Department of Revenue and the corporate net income tax due whereon it had paid in full in April and May, 1945. Budd, having sustained a large net operating loss in 1946, also filed with the Department of Revenue a formal Report of Change in its corporate net income for the year 1944 and likewise calculated an overpayment of tax by carrying back a portion of the losses it had suffered in 1946 under the same accounting procedure as was followed by Westinghouse. The Deputy Secretary of Revenue acknowledged receipt of these Reports of Change and filed them without taking action thereon, asserting that the *176Act of 1947, supra, prohibited the carrying back of net operating losses for the year 1946 when reporting income to the Commonwealth. The Commonwealth’s fiscal officers later refused the resettlement of tax liability for the year 1944 requested by Westinghouse and by Budd on the basis of their Reports of Change. On petitions by both corporations to the Board of Finance and Revenue for a review, the Board refused the petitions and sustained the action of the fiscal officers. It was from the orders of the Board of Finance and Revenue that the taxpayers appealed to the court below which, as already stated, entered judgments for the respective taxpayers.
In so doing, the learned court below held that the amendments contained in the 1947 re-enactment of the Corporate Net Income Tax Act violated the due process and equal protection clauses of the Fourteenth Amendment of the Federal Constitution and the due process clause (Art. I, Sec. 9) and the uniformity clause (Art. IX, Sec. 1) of the State Constitution. With those conclusions, or any of them, I completely disagree. I do agree, however, with the able Deputy Attorney General that the Corporate Net Income Tax Act, as amended and re-enacted by the Act of May 14, 1947, P. L. 282, is valid for either of the two following reasons: (1) the amendatory provisions of the Act were but declaratory of existing law and (2) even if the Act made a substantial change in the prior law, it did so constitutionally.
It is too plain for discussion that, in enacting the Corporate Net Income Tax Act of 1935, the legislature did not intend to allow a carry-back of loss in one calendar or fiscal year to reduce a corporate taxpayer’s net income base of a prior year upon which the taxpayer’s liability for the privilege of doing business in Pennsylvania in a particular year was founded. It was *177not until seven years after the enactment of the Act of 1935 (viz., in 1942) that Congress first enacted the carry-hack loss provision for determining a taxpayer’s federal income tax liability for a given year. And, three successive biennial general sessions of the legislature (1937, 1939 and 1941) had re-enacted the Corporate Net Income Tax Act of 1935, ipsissim-is verbis, before the carry-back loss provision ever appeared in the Internal Revenue Code.
What the legislature did by the Act of 1935 and by the subsequent re-enactments of that Act was to impose by Section 3 “a State excise tax ... at the rate of six per centum per annum upon each dollar of net income of such corporation received by, and accruing to, such corporation” during the taxable year currently under consideration. For the purpose of determining the corporation’s net income for the taxable year, Section 2 of the Act defines net income as being the net income “as returned to and ascertained by the Federal Government.” And, that is exactly the basis upon which the Commonwealth taxed these corporations for the year 1944. The majority opinion, by construing the phrase “ascertained by the Federal Government” to mean the taxpayer’s ultimate federal tax liability after adjustments for deductions allowed by further federal legislation, thereby cuts down what was and still truly remains the taxpayer’s net income received in the year 1944. In short, the carry-back loss provision of the federal law does not make the taxpayer’s net income for the prior year any less but only its federal tax liability.
It was the income received by these corporations in the calendar year 1944 as returned by them and as ascertained (i.e., approved) by the federal government upon which the Commonwealth taxed them. Witness the |57,000,000 plus federal refund that Westinghouse *178received in 1947 on the tax it had paid on its 1944 income as returned by it and as ascertained by the federal government which was the net income upon which Pennsylvania also taxed Westinghouse. Had that income not been ascertained by the federal government, Westinghouse would not have paid its federal taxes thereon as it obviously did.
The majority mistakes federal tax liability as ultimately determined for the taxable net income returned by the'taxpayer and ascertained by the federal government. Neither Westinghouse’s nor Budd’s net income for the year 1944, as reported by them to the Department of Bevenue, has ever been changed by so much as a penny. True enough, the federal government granted them large refunds on their federal income taxes for 1944 by reason of further deductions federally allowed. But that had nothing whatsoever to do with their liability for the Pennsylvania corporate net income tax on each dollar of net income received by them in 1944. The federal carry-back loss provision did not make them receive less in 1944 than what they had correctly reported.
When the legislature enacted the Corporate Net Income Tax Act of 1935 it is legally presumed to have been cognizant of the decision of this court in Commonwealth v. Chambersburg Engineering Company, 287 Pa. 54, 57, 58, 134 A. 408. That case involved the Pennsylvania Emergency Profits Tax Act of 1923, P. L. 876, which is substantially similar to the Act of 1935, supra. It imposed a tax “upon each dollar of the net income of such corporation, during the calendar years” 1923- ahdT924. It defined-net income as “net income for the calendar or fiscal year as returned to the Federal Government . . .” and required the taxpayer to furnish the Auditor General- with a true copy of its *179federal tax return. In the Chamber sburg case the taxpayer had deducted on its State return for 1923 a net loss suffered in 1921 which was a permissible deduction under the federal income tax law then in effect. In sustaining the Auditor General’s disallowance of this deduction, we there said,- — “Appellant contends that the net income of a corporation upon which the emergency profits tax is to be paid, is the amount of net income upon which income tax is required to be paid to the United States. We do not so construe the act. It defines net income as the net income returned to the federal government, not that on which tax is paid to it, and assesses the tax ‘upon each dollar of the net income of such corporation’ during the two years 1923 and 1924. From no language of the act can the inference arise that, so far as the State of Pennsylvania is concerned, losses sustained in prior years are to be deducted from the net income for the two enumerated years. . . . But our act . . . assesses the tax on the actual net income for the named years, not the sum to be taxed as arrived at by the federal authorities after such deductions as may seem proper to them.” The majority opinion assumes to distinguish the Chamber sour g case by saying that the statutory imposition there was upon the net income as “returned to the Federal Government.” That is a wholly immaterial differentiation. The addition of the words “ascertained by” would not have altered the decision in the Ghambersburg case; its rationale plainly so confirms.
The basis for the taxpayers’ claims here involved emanates solely from the unwarranted action of the State’s fiscal officers in disregarding the plain terms of the Pennsylvania Corporate Net Income Tax Act and in according to taxpayers the privilege of resettling their tax liabilities by application of the carry-back loss provision of the Internal Revenue Code. *180Just when, it may be asked, did that become a part of the Pennsylvania statute? It is the Pennsylvania Act and not the federal income tax law that imposes Pennsylvania’s corporate net income tax. In Commonwealth v. Curtis Publishing Co., 363 Pa. 299, 308-309, 69 A. 2d 410, cert. denied, 339 U. S. 928, this court ruled that the interest on United States securities must be eliminated from the federally shown net income base in imposing the Pennsylvania corporate net income tax inasmuch as income from State and municipal securities was not included in such base. In so holding, we said, — “This anomaly arises from the fact that the Pennsylvania Taxing Act takes the corporation’s annual return as made to and ascertained by, the Federal Government as the basis of the annual tax it imposes on corporations doing business in Pennsylvania. But this bookkeeping fact does not affect the political fact that the command to tax the net income emanates from the sovereignty of Pennsylvania and not from the sovereignty of the United States. By adopting this mode of ascertaining the tax to be imposed Pennsylvania did not delegate to the Federal government any of the State’s power to tax. The act of taxing is the act of the Commonwealth of Pennsylvania..”
The majority opinion dwells on the unwarranted past action of the State’s fiscal officers as well as gratuitous statements of two Governors and a cabinet member to demonstrate that Pennsylvania allowed the use of the federal carry-back provision in determining a taxpayer’s liability for the Pennsylvania corporate net income tax. But, as Chief Justice Stern said for this Court in Federal Deposit Insurance Corporation v. Board of Finance & Revenue, 368 Pa. 463, 472, 84 A. 2d 495, — “An administrative body cannot, by mere usage, invest itself with authority or powers not *181fairly or properly within the legislative grant; it is the law which is to govern rather than departmental opinions in regard to it: [citing authorities].” It seems all too implicit in the majority opinion that, because of the action of the State’s fiscal officers and its executives in respect of Pennsylvania’s asserted use of the federal carry-back loss provision and the assumption that the instant taxpayers and purchasers of their securities had relied upon these statements and pronouncements, the Commonwealth is estopped from enforcing its Corporate Net Income Tax Act without permitting use of the federal carry-back loss provision. For, while adverting to this court’s recent germane decision in Commonwealth v. Western Maryland Railway Company, 377 Pa. 312, 320- 321, 105 A. 2d 336, the majority opinion nevertheless says it is unnecessary now to decide whether there can be an estoppel against a sovereign. The Western Maryland case leaves not the slightest doubt that there can be no estoppel against the sovereign acting in its governmental capacity. As Chief Justice Stern said in the Western Maryland case, — “We find no basis whatever for the contention that the Commonwealth has been estopped by reason of the failure of officials who, acting under a mistaken impression of the applicable law, either did not impose the taxes or compromised them for lesser amounts than were properly due. ... It is a fundamental legal principle that a State or other sovereignty cannot be es-topped by any acts or conduct of its officers or agents in the performance of a governmental as distinguished from a proprietary function. No errors or misinformation of officers or agents can estop the government from collecting taxes legally due. However firmly established the rule as to private individuals or corporations that where a person has been induced to act to his detriment by the representations of an agent he *182can hold the principal on a theory of estoppel, that rule does not apply when a government is the principal.”
There was no time prior to 1947 when the carry-back loss provision of the Federal Internal Revenue Code was a part of the Pennsylvania Corporate Net Income Tax Act either by implied reference or otherwise; nor was the carry-back loss provision to be reckoned with in determining such tax. But, even if it was applicable in ascertaining a taxpayer’s liability for the Pennsylvania tax, the Act of May 14, 1947, P. L. 232, very definitely eliminated it.
No authority need be cited for the proposition that a taxing statute is not unconstitutional merely because it operates retroactively. The majority opinion concedes as much and quotes from Justice Stone in Welch v. Henry, 305 U. S. 134, 149, 150, to the effect that “The contention that the retroactive application of the Revenue Acts is a denial of the due process guaranteed by the Fifth Amendment has been uniformly rejected. . . . And we think that the ‘recent transactions’ to which this Court has declared a tax law may be retroactively applied [citing case] must be taken to include the receipt of income during the year of the legislative session preceding that of its enactment.” From that, the majority “decide that a tax may not be retroactively applied beyond the year of the general legislative session immediately preceding that of its enactment; to provide otherwise constitutes a denial of due process. For this additional reason the Act of 1947, as applied in this case to 1944 corporate net income denies to each of the appellants [sic] Due Process and is void.” The error in the foregoing reasoning is at once evident. The year that the Act of 1947 struck at was not 1944 but 1946, the year of the losses which the 1947 Act conclusively and unquestionably put at an end for carry-back purposes. The spread of application *183which the federal law gives such losses does not determine the scope of the 1947 Act’s retroactivity.
But, beyond that, the amendments of the 1947 Act did not impose any tax. They merely dispensed with any lingering thought of a carry-back of losses in determining a taxpayer’s liability under the re-enacted portions of the 1935 Corporate Net Income Tax Act. A taxpayer has no vested right to a deduction or exemption in determining his income subject to tax. Such allowances are a matter of legislative grace and may be taken away at any time without offending either the Federal or State Constitution. Their termination does not constitute a deprivation of property without due process. In Deputy v. DuPont, 308 U. S. 488, 493, the Supreme Court said that the “. . . allowance of deductions from gross income does not turn on general equitable considerations. It ‘depends upon legislative grace.’ ” See also Interstate Transit Lines v. Commissioner of Internal Revenue, 319 U. S. 590. Consequently, no question of constitutionality arises by reason of the retroactive aspect of the amendments to the 1947 re-enactment.
The contention that the amendments in the reenactment of 1947 offend against the uniformity clause of the State Constitution and the equal protection clause of the Fourteenth Amendment are patently without merit. Any supposed want of uniformity or equal protection is aseribable alone to the error of the taxing officers in allowing carry-back deductions in resettling the Pennsylvania corporate income tax liability of a few isolated corporations which had dissolved, merged, consolidated or withdrawn during 1946.
• Actually, the only want of uniformity under Art. IX, Sec. 1, of the Pennsylvania Constitution results *184from this court’s authentication of the appellees’ claims for refunds.
I would reverse the judgments of the court below and direct the reinstatement of the orders of the Board of Finance and Bevenue.

 It was January 14, 1949, when the Budd Company appealed to the court below from the adverse decision of the Board of Finance and Revenue. A like appeal by Westinghouse Electric Corporation was filed on February 8, 1950. Both appeals were tried *174together in the court below, without a jury, on January 23, 1951. Judgment in favor of Westinghouse for a credit of $958,832.88 against the Commonwealth was entered on September 29, 1952, while judgment in favor of Budd for a credit of $284,392.39 against the Commonwealth was entered on October 20, 1952. Exceptions by the Commonwealth to both judgments were argued before the court en banc on January 29, 1953; the exceptions were dismissed and the judgments confirmed by order of the court below on June 29, 1953. Erom the judgments thus made final, the instant appeals were taken to our May Term, 1954, and were argued in this court on January 12, 1954.